DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1 recites: “a bead filler applied with multiple rubber layers” and lines 7-11 requires “a first bead filler” and “a second bead filler….applied with multiple rubber layers”.  It is unclear how many bead fillers and how many multiple rubber layers are required in claim 1.  To overcome this rejection, change claim 1, lines 1-2 to recite --a pneumatic tire comprising a side wall curved at both sides of a tread that is a thick rubber layer that come in--. 
Claim 1, line 11 and claim 4 each recites: “to reduce weight and improve rolling resistance”.  This limitation is indefinite because it unclear compare to which tire is the claimed tire reduced in weight and improved in rolling resistance. 
Claim 5 requires the first filler portion having a modulus of 3.70E+07, the second filler portion having a modulus of 6.00E+06, and the third filler portion having a modulus of 7.00E+06.  There are multiple types of modulus used to measure rubber compositions in the tire art.  For example: dynamic modulus, Young’s Modulus, modulus at percent elongation.  It unclear what type of modulus is the claim referring to.  “E” is not a typical unit for modulus.  Typical units for modulus include: psi (ibf/in2), kgf/cm2, kgf/mm2, dyne/cm2, MPa (mega pascal).
Regarding claims 11-13, each of these claims recites a tangential line portion having an inclination in terms of degrees.  However, it unclear how the inclination is measured.  An angle of inclination is a measurement between two sides and it is unclear which the two sides (i.e. from and to) are the claimed inclinations measuring. 
The remaining claims are rejected because they are dependent claims of a rejected claim applied above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP’712 (JP 10-024712).
Regarding claim 1, JP’712 teaches a pneumatic tire comprising a pair of bead portions, a pair of sidewall portions, a carcass ply, and a tread portion ([0008]).  FIG. 1 of JP’712 illustrates a bead portion comprising a bead core 3, a first bead filler comprising a hard stiffener 9a and a soft stiffener 9b, and a second bead filler comprising hard rubber layer 6 and soft rubber layer 7 ([0023], [0024]). JP’712 teaches a bead portion having differences in rubber hardness. 
Regarding claim 2, FIG. 1 and FIG.2 illustrates the second bead filler having tapered ends. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 3-4 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP’712 (JP 10-024712) in view of JP’623 (JP 2003-011623).
Regarding claims 3-4, JP’712 does not teach the second bead filler having a first filler portion, second filler portion, and a third filler portion each having different kinds of rubber layers.  
However, JP’623 teaches a pneumatic comprising a side wall curved at both sides of a tread, a bead core 5, a carcass 6, a first bead filler 8, and a second bead filler 10.  The second bead filler 10 comprises: a first filler portion 11C, a second filler portion 11B, and a third filler portion 11A.  The second bead filler 10 comprises multiple rubber layers (11A-11C) each having different concentrations of short fibers (Page 7 of the machine translation).  JP’623 teaches the concentration of short fiber for suppressing bead damage is ga<gb<gc (Page 7 of the machine translation).  One of ordinary skill in the art would readily appreciate a higher concentration of short fibers in a rubber material results in a stiffer and harder rubber material.  As such, JP’623 suggests the second bead filler 10 becoming stiffer and harder from 11A to 11C, which is consistent with hardness teaching of JP’712.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the second bead filler of JP’712 comprising three filler portions since JP’623 
Regarding claims 10-13, the tire of JP’712 in view of JP’623 satisfies the claimed invention since lines which are parallel to the radial direction (tangential lines which are 0° with respect to the tire radial direction) and intersect with the second bead filler can be identified and the entire second bead filler of JP’712 is adjacent to a turn up portion of the carcass.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JP’623 (JP 2003-011623).
JP’623 teaches a pneumatic comprising: a side wall curved at both sides of a tread, a bead core 5, a carcass 6, a first bead filler 8, and a second bead filler 10.  The second bead filler 10 comprises: a first filler portion 11C, a second filler portion 11B, and a third filler portion 11A.  The second bead filler 10 comprises multiple rubber layers (11A-11C) each having different concentrations of short fibers (Page 7 of the machine translation).  JP’623 teaches its bead results in weight reduction and reduces rolling resistance (Page 4 of the machine translation).  JP’623 teaches the 
JP’623 does not recite a difference in hardness in a bead part comprising a first bead filler and a second bead filler.  However, JP’623 teaches the second bead filler 10 is a short fiber reinforced rubber layer wherein three areas 11A-11C have different amount of fibers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bead part of JP’623 having different rubber hardness values because JP’623 teaches a bead apex rubber 8 and a short fiber reinforced rubber layer 10, one of ordinary skill in the tire art would readily appreciate the presence of short fibers in a rubber layer increases the hardness and stiffness than with a rubber layer without short fibers, and the short fiber reinforced rubber layer 10 is comprised of three areas having different amount of fibers, reasonably suggesting hardness and stiffness being different form each other due to different concentrations. 
Claims 2-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP’623 (JP 2003-011623) in view of JP’712 (JP 10-024712).
Regarding claim 2, JP’623 does not illustrate the second bead filler narrowing toward an upper end and a lower end.  However, JP’712 teaches a pneumatic tire comprising a first bead filler (9) and a second bead filler (6, 7).  The second bead filler narrows toward an upper end and a lower end.  It 
Regarding claim 3, the second bead filler 10 of JP’623 comprises a first filler portion 11C, a second filler portion 11B, and a third filler portion 11A.  
Regarding claim 4, the second bead filler 10 comprises multiple rubber layers (11A-11C) each having different concentrations of short fibers (Page 7 of the machine translation).
Regarding claims 6-9, the claimed angles recited in claims 6-9, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since (1) JP’623 teaches the radial outer end EU is preferably located in the vicinity Y of the tire maximum width point TM and near Y means a range in which the radial distance from the tire maximum width point TM is 0.1 times or less than the tire cross-sectional height H (page 5 of the machine translation), (2) the height H3 of the AU is preferably limited to 0.3 times or less of the tire sectional height H (page 7 
Regarding claim 10, see annotated FIG. 2 below; recall: the distance J may be 0 mm. 

    PNG
    media_image1.png
    917
    704
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        03/22/2021